 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-01202-001-PHX-DJH
10                 Plaintiff,                        ORDER
11   v.
12   George Fredrick Nees,
13                 Defendant.
14
15         Defendant is charged with five-counts of Interstate Communications, Containing
16   Threat in violation of 18 U.S.C. § 875(c) and two-counts of Cyberstalking in violation of
17   18 U.S.C. §§ 2261A(2) and 2261(b). (Doc. 10). On October 3, 2019, Magistrate Judge
18   Michelle H. Burns held a detention hearing pursuant to 18 U.S.C. § 3142 and ordered
19   Defendant be detained as a flight risk. (Doc. 9). Judge Burns issued the detention order
20   after hearing the Government’s proffer of evidence and found:
21         Defendant has ties, and travels to a foreign country. Defendant has worked
22         overseas in Singapore for 7 years and his wife is from Malaysia. Defendant
           has also worked in China, Malaysia, Russia and Indonesia. Defendant made
23         statements to law enforcement that he has no intention of remaining in the
24         United States. Defendant’s criminal history includes convictions for
           resisting arrest, hit and run, and aggravated assault on a law enforcement
25         officer. Defendant is [charged] sic with numerous felony counts of making
26         violent threats against Rust Consulting and three Cricket Wireless
           executives.
27
     (Id.). Defendant Nees appeals Judge Burns’ detention Order.
28
 1          A. Standard of Review
 2          The Court reviews a Magistrate Judge’s detention decision de novo. United States
 3   v. Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990). The Court must “review the evidence
 4   before the magistrate” along with any additional evidence submitted by the parties and
 5   “make its own independent determination whether the magistrate’s findings are correct,[.]”
 6   ((Id. at 1193).
 7          The government bears the burden of showing by a preponderance of the evidence
 8   that the defendant poses a flight risk, and by clear and convincing evidence that the
 9   defendant poses a danger to the community. Unites States v. Gebro, 948 F.2d 1118, 1121
10   (9th Cir. 1991). To determine whether there are conditions of release that will reasonably
11   assure the appearance of the defendant as required and the safety of others, the Court shall
12   take into account information concerning (1) the nature and the circumstances of the
13   defendant’s charges; (2) the weight of the evidence against the defendant; (3) the history
14   and characteristics of the defendant, including his character, physical and mental condition,
15   family ties, employment, financial resources, length of residence in the community,
16   community ties and past conduct, history relating to drug or alcohol abuse, criminal history,
17   and record concerning appearance at court proceedings. See 18 U.S.C. § 3142(g). The
18   weight of the evidence is the least important factor. United States v. Townsend, 897 F.2d
19   989 (9th Cir. 1990). “Only in rare circumstances should release be denied, and doubts
20   regarding the propriety of release should be resolved in the defendant’s favor. Gebro, 948
21   F.2d at 1121, citing United States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir. 1985).
22          The Court has reviewed the Defendant’s Motion for De Novo Review of Detention
23   Order (Doc. 15), the Government’s Response with attachments (Doc. 21) and the
24   Defendant’s Reply (Doc. 25). The Court has also reviewed the detention hearing transcript
25   (Doc. 18) and the Pretrial Service Office’ [“PTS”] Sealed Bail Report and
26   Addendum.(Docs. 3 and 7). Defendant agrees that the Court’s consideration of the
27   aforementioned obviates the need for an evidentiary hearing. (See Doc. 24 ). Upon a de
28   novo review of the aforementioned and applying the applicable law, the Court determines


                                                 -2-
 1   that the Government falls short of its burden of proof as to flight risk and danger, and that
 2   there are conditions that will reasonably assure the Defendant’s appearance at all judicial
 3   proceedings.
 4          B. Analysis
 5          At the outset, the Court notes that the Government sought to detain Defendant as a
 6   flight risk and not as a danger.1 (See Doc. 18 at 5:16-21)(“[M]ostly the United States is
 7   asking . . . for detention as to flight”). In its Response, the Government reiterated that the
 8   Court “could analyze danger, yet will still focus its argument . . . on Nees presenting a risk
 9   of flight[.]” (Doc. 21 at 7). Nonetheless, the Court has reviewed the Indictment and the
10   Government’s proffer of Defendant’s conduct related to the pending charges and finds that,
11   without more, the Government has not presented clear and convincing evidence that
12   Defendant poses a danger to others. The Court’s finding, in no way, diminishes the
13   seriousness of the allegations – sending threats to persons and a business through electronic
14   communication – as alleged here. The Court does consider, however, that there are
15   conditions that it can use to fashion an Order to diminish any potential future
16   communications to the alleged victims.2
17          At the detention hearing, the Government offered the following proffer as to
18   Defendant being a flight risk: “he resided overseas; he is married to an overseas national;
19   he resided over there for seven years; his passport was not located during the search.” (Doc.
20   18 at 5).   In its Response, the Government reiterated the same arguments, adding that
21   Defendant lived in Singapore for seven years and that he and his wife have traveled to
22   Thailand and Singapore together. (Doc. 21 at 8). Defendant’s overseas travel and
23   employment is corroborated by his spouse. (Sealed Doc. 7).
24          Defendant acknowledges that he has lived and worked in other countries; however,
25   he argues that he currently “has a good job with a solid income here in Phoenix. (Doc. 15
26   at 18). The PTS Bail Report includes that Defendant is employed and has been employed
27   1
       The Defendant is not charged with an offense that triggers the rebuttable presumption of
     detention. See 18 U.S.C. § 3142(e).
28   2
       The Court is also aware that Cricket Wireless obtained a Work Place Restraining Order
     on the Defendant. (Doc. 1).

                                                 -3-
 1   with a company for one-and-one-half years. In addition, Defendant’s ties with other
 2   countries appears to be abated given that his wife, and stepson, now reside with him in
 3   Phoenix. (Doc. 15 at 18)(Exh. 1)3. In addition, at the hearing, the Defendant was not in
 4   possession of his passport. Defendant now agrees to relinquish his passport to further quell
 5   any argument that he may flee the United States.
 6          At the hearing, the Government also proffered that its agents would testify that the
 7   Defendant told them “his wife is no longer going to want to live in the United states, and
 8   he’s not going to want to either.” (Doc. 18 at 6). The Defendant provided a transcription
 9   of the conversation where Defendant made such statement to the government’s agents
10   which the Court has reviewed. (Doc. 25 at 3). Reading the fuller conversation, the Court
11   concurs with Defendant that his statements, when put in context, do not evince a threat to
12   flee; rather, they show Defendant’s concern that his circumstances will affect his wife’s
13   desire to live in the United States and that he is “not sure” he would want to either.
14   Considering that Defendant’s wife is not a proficient English speaker, she possesses a green
15   card, she does not drive and that he is the primary support for her and her son, it is
16   understandable why Defendant would make such statement. Obviously, Judge Burns did
17   not have the benefit of considering the fuller interview.
18          In support of their detention request, the Government also proffered multiple
19   statements by Defendant expressing didtain for or against court orders and did not care
20   about court procedures. (Doc. 18 at 7). Yet, a review of his prior criminal cases show that
21   he did appear and resolve those matters pursuant to court orders. (Sealed Doc. 3).
22   Espousing one’s views of the courts or rule of law cannot, by themselves, form a legal basis
23   for detention.
24          As to the Defendant’s character, his spouse states that he consumes alcohol, but
25   there is no evidence that he abuses illegal substances. (Sealed Doc. 7). The Defendant is
26   described by his sister-in-law of being the sole caretaker of his family, including his
27
     3
       The Court gives less weight to the letters written by Clifton Nees given the close family
28   relationship and jointly undertaken acts proffered by the Government, and Say Ya, due to
     the short time period that she has known Defendant. (Doc. 15: Exhs. 2 and 3)

                                                 -4-
 1   mother-in-law. (Doc. 15-1). His criminal history is dated, and as mentioned above, they
 2   appear to be closed. A de novo review of the record and analysis of the 18 U.S.C. § 3142(g)
 3   factors shows that this is not one of those rare circumstances where the Defendant warrants
 4   detention as a flight risk or a danger. See Gebro, 948 F.2d. at 1121.
 5          C. Conclusion
 6          Accordingly, the Court finds that the Government has not shown by a
 7   preponderance of the evidence that Defendant is a flight risk. The Court does find that
 8   there are conditions that will ensure that Defendant remains in the United States, that he
 9   appears at all scheduled court proceedings, and that minimize any possible communication
10   with the alleged victims.
11          IT IS ORDERED granting Defendant’s Motion for De Novo Review of Detention
12   Order (Doc. 15);
13          IT IS FURTHER ORDERED that the Defendant shall be released under the
14   following conditions:
15          (1) Upon condition that he release his U.S. Passport and all travel documents to the
16             U.S. Pretrial Service Office;
17          (2) Defendant shall report as directed to the U.S. Pretrial Service Office;
18          (3) Defendant shall abide by the following travel restrictions: Defendant shall not
19             travel out of the State of Arizona, unless prior Court permission is granted;
20          (4) Defendant shall avoid all direct or indirect contact with persons who are
21             considered alleged victims and potential witnesses;
22          (5) Defendant shall not possess any firearm, destructive device, or other dangerous
23             weapon or ammunition;
24          (6) Defendant shall participate in the Computer Monitoring Program as directed by
25             the Pretrial Services Office and follow all rules and regulations of the program.
26             Defendant will incur the cost of monitoring services as directed by the Pretrial
27             Services.
28          (7) Defendant shall not establish any email accounts or internet services accounts


                                                 -5-
 1      unless previously authorized by Pretrial Services. Defendant shall provide
 2      financial documents as requested by Pretrial Services to confirm compliance
 3      with this condition;
 4   (8) Defendant shall not possess or access any device which allows access to the
 5      Internet unless authorized by Pretrial Services; and
 6   (9) Defendant shall agree to participate in the Pretrial Services electronic monitoring
 7      surveillance program.
 8   Dated this 14th day of November, 2019.
 9
10
11                                         Honorable Diane J. Humetewa
12                                         United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -6-
